Citation Nr: 0945573	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement an initial evaluation in excess of 10 percent 
for service-connected right hand fifth metacarpal fracture.

2.  Entitlement to an initial compensable evaluation for 
service-connected left hand middle finger fracture.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from March 1977 to February 
1980.	

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for a 
right hand fifth metacarpal fracture and a left hand middle 
finger fracture.  The RO assigned noncompensable evaluations 
for both disabilities, effective from July 26, 2005.  In a 
December 2006 rating decision, the RO increased the 
evaluation for the right hand fifth metacarpal fracture from 
nondisabling to 10 percent disabling, effective July 26, 
2005.

The issue of entitlement an initial compensable evaluation 
for a service-connected left hand middle finger fracture is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record demonstrates that, 
throughout the rating period on appeal, the Veteran's right 
hand fifth metacarpal fracture is manifested by a complaint 
of pain, without demonstration of limitation of motion or 
functional impairment comparable to ankylosis or amputation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for right hand fifth metacarpal fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002).  38 C.F.R. 
§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5156, 5227, 5230 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned in the award of the 
benefit sought.

Because the September 2005 rating decision granted service 
connection for the disability at issue, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the Veteran's appeal as to the initial 
rating assignments here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here because the December 2006 
Statement of the Case set forth the relevant diagnostic codes 
(DC) for the disability at issue, and included a description 
of the rating formulas under those diagnostic codes.  Thus, 
the appellant has been informed of what was needed to achieve 
a higher schedular rating.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve a higher evaluation for his service-connected right 
hand disability.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and a report of VA 
examination.  Additionally, the claims file contains the 
Veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

The Veteran was afforded a VA examination in October 2006.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, because the examiner elicited substantial 
information regarding the Veteran's medical history and 
symptoms and completed an objective examination of him which 
provided information relevant to the Diagnostic Codes rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
pertinent to the issues, and the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be assigned where the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1)(2009).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. §§ 4.71a, Diagnostic Code 5003, 5010 
(2009).  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2009).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedures.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). A disability 
is to be evaluated as unfavorable ankylosis, if both the MP 
and the PIP joints of a digit are anklyosed; or if only the 
MP or the PIP joint is ankylosed and there is a gap of more 
than two inches (5.1cm) between the fingertips and the 
proximal transverse crease of the palm (palm crease), with 
fingers flexed to the extent possible.  Whereas, a disability 
is to be evaluated as favorable ankylosis, if only the MP or 
the PIP joint is ankylosed, and there is a gap of two inches 
(5.1cm) or less between the fingertips and the palm crease. 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3. 

Limitation of motion of the ring or little finger:  A 
noncompensable rating is warranted for any limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2009).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The Veteran, who is right-handed, asserts that a higher 
evaluation is warranted for his service-connected right hand 
fifth metacarpal fracture.  At the outset, the Board observes 
that service connection for the disability at issue has been 
established effective from July 26, 2005.

The Veteran's right hand disability is evaluated under 
Diagnostic Code 5010 which rates arthritis due to trauma 
under Diagnostic Code 5003, which in turn bases its 
evaluation on the limitation of range of motion of the joints 
affected.  However, when the limitation of motion of the 
specified joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints are considered a group of minor joints.  See 38 C.F.R. 
§ 4.45.

X-rays of the Veteran's right hand have revealed that 
degenerative joint disease in that hand is limited to the 
distal interphalangeal joint of the ring finger.  The hand 
was otherwise unremarkable.  

The Veteran is currently in receipt of a 10 percent 
disability rating.  Thus, given the lack of arthritis in two 
or more minor joint groups, the Board finds that the Veteran 
is otherwise receiving the highest available disability 
rating.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003 
and 5010.

However, the disability must also be evaluated based upon the 
limitation of range of motion of the affected joints, namely 
in this case, the fingers.  Thus, the Board finds that the 
applicable Diagnostic Codes are 38 C.F.R. § 4.71a, Diagnostic 
Codes 5156 (amputation of the little finger), 5227 (ankylosis 
of the little finger), and 5230 (limitation of motion of the 
little finger) (2009) are available for application.

However, the record does not reflect that the Veteran is 
entitled to a higher evaluation under any applicable 
Diagnostic Code.  In this regard, the evidence of record does 
not demonstrate that the Veteran is entitled to a higher 
evaluation under Diagnostic Code 5227, which pertains to 
ankylosis of the ring or little finger, because a 
noncompensable evaluation for the major or minor hand 
favorable or unfavorable ankylosis, is the maximum evaluation 
allowed under such Diagnostic Code.

Likewise, the Veteran is not entitled to a higher evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5230, pertaining to 
limitation of motion of the ring or little finger, because a 
noncompensable evaluation is assigned for any degree of 
limitation of motion of the right ring or little finger 
whether it affects the minor or major hand, respectively.   

The Board notes that a higher evaluation is available under 
38 C.F.R. § 4.71a, Diagnostic Code 5156, which pertains to 
amputation of the little finger.  Under this Code, a 20 
percent evaluation is warranted for the little finger where 
there is amputation with metacarpal resection (more than one-
half of bone lost.), of either the major or minor hand.  
However, the clinical evidence of record does not reflect 
that the Veteran's right little finger is amputated or has 
functional loss comparable to amputation.  Indeed, although 
the October 2006 VA examiner reported that the Veteran 
experienced increased fatigue, weakness of grip and cramping, 
with prolonged use of his right hand, he also indicated that 
the Veteran had not loss any work or independence as a result 
of it.  Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5156. 

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the Veteran has 
complained of experiencing pain, fatigue, and weakness, which 
was acknowledged by the October 2006 VA examiner. The Board 
finds, however, that the above indicated additional 
functional impairment due to pain, including on use, is 
already contemplated in the current 10 percent disability 
evaluation assigned.  The record reflects that despite 
demonstration of noncompensable limitation of motion on 
objective range of motion evaluation, a 10 percent evaluation 
has been assigned.  See 38 C.F.R. § 4.59.  Thus, he has 
already been compensated for painful motion and associated 
functional loss.  38 C.F.R. §§ 4.40, 4.45 (2000); De Luca, 
supra.  Further, there has been no demonstration by competent 
clinical evidence of record that the additional functional 
impairment due to pain, including on use, is comparable to 
the criteria for a rating in excess of 10 percent under any 
applicable Diagnostic Code based on limitation of motion.

In conclusion, although the Veteran asserts that he is 
entitled to an increased evaluation for his right little 
finger disability, he is not a licensed medical practitioner 
and is not competent to offer medical opinions.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the Board finds that the 
medical findings on physical examination are of greater 
probative value than the Veteran's statements regarding the 
severity of his disability.  Therefore, based on the medical 
evidence of record, the Board concludes that, throughout the 
rating period on appeal, the Veteran's right little finger 
symptomatology more nearly approximates the criteria for the 
currently assigned 10 percent evaluation and that a staged 
rating is not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher evaluation 
for the Veteran's service-connected right hand fifth 
metacarpal fracture disability at any time during the rating 
period on appeal, and the claim must be denied.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, there has been no 
demonstration of marked interference with employment, or the 
requirement for frequent hospitalizations, due to the 
disability at issue.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement an initial evaluation in excess of 10 percent for 
service-connected right hand fifth metacarpal fracture is 
denied.


REMAND

With respect to the duty to the assist, VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  

The Veteran asserts that an initial compensable evaluation is 
warranted for his service-connected left hand middle finger 
fracture.  The Veteran was afforded a VA examination in 
October 2006.  However, after reviewing the pertinent 
examination report, the Board finds such examination is not 
adequate relative to the left hand disability.  In this 
regard, the Veteran reported that he experienced increased 
fatigue and crampiness with prolonged use, achiness in the 
colder temperatures and weakness of grip and cramping, with 
prolonged use of his left hand.  The Board acknowledges that, 
on physical examination, the VA examiner indicated that the 
Veteran had full extension and could not fully flex his left 
middle finger.  However, the examiner failed to provide a 
measurement of the gap between the finger and the proximal 
transverse crease, when extended.  Such information is 
necessary in order to properly evaluate the Veteran's claim 
under the pertinent Diagnostic Criteria.

Therefore, the Board finds that a new VA examination, with 
findings responsive to the applicable rating criteria, is 
necessary to determine the nature and extent of the Veteran's 
service-connected left hand middle finger fracture.  Such 
information would be useful in the de novo adjudication of 
the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his left hand middle finger 
fracture since service.  After securing 
the necessary authorizations for release 
of this information, seek to obtain and 
associate with the claims file, copies of 
all treatment records, referred to by the 
Veteran, not already of record.   If any 
such records cannot be located, please so 
indicate in the record.

2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the current severity of his 
service-connected left hand middle finger 
fracture.

The examiner should take a measurement of 
the gap between the fingertip and the 
proximal transverse 
crease, when extended, as well as flexion 
and extension of the left middle finger.  
The examiner should also indicate whether 
there is any favorable or unfavorable 
ankylosis of the left middle finger, and 
whether the service-connected left middle 
finger disability has resulted in 
limitation of motion of other digits or 
interference with overall function of the 
left hand.  The report of examination 
should include the complete rationale for 
all opinions expressed.

The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination report.  
Any necessary tests should be performed.  
.
3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.




	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


